Citation Nr: 0319332	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left ankle injury.  

2.  Entitlement to service connection for the claimed 
residuals of a right ankle injury.  

3.  Entitlement to service connection for claimed arthritis 
of both hands.  

4.  Entitlement to service connection for a claimed low back 
disorder.  

5.  Entitlement to service connection for claimed 
endometriosis.  

6.  Entitlement to service connection for the claimed 
residuals of a ganglion cyst of the left wrist.  

7.  Entitlement to service connection for the claimed 
residuals of a hysterectomy.  

8.  Entitlement to service connection for claimed 
gastrointestinal reflux disease.

9.  Entitlement to service connection for claimed 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1979 and January 1981 to January 1985 and had 
additional service in the Reserve, apparently extending to 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2003.  


REMAND

The veteran asserts that service connection is warranted for 
left and right ankle injuries, arthritis of both hands, a low 
back disability, endometriosis, a ganglion cyst of the left 
wrist, the residuals of a hysterectomy, gastrointestinal 
reflux disease and for hemorrhoids.  

In her July 2002 Substantive Appeal, the veteran reported 
that all of the disabilities, other than the hysterectomy, 
were incurred while on active duty and that the hysterectomy 
was necessary as a result of the endometriosis that first 
began during her service.  

In this regard, the Board notes initially that there are no 
service medical records in the claims file with regard to the 
veteran's first period of active service from November 1975 
to January 1979.  If any such records exist, they should be 
obtained and associated with the claims file.  

The service personnel records shows that the veteran had 
periods of active duty for training including the following:  
August 5, 1985 to August 16, 1985; from September 16, 1985 to 
October 11, 1985; from July 21, 1986 to August 1, 1986; from 
September 14, 1987 to September 25, 1987; from May 1, 1989 to 
May 12, 1989; and from March 19, 1990 to March 30, 1990.  Any 
other periods of service should verified as indicated.  


Endometriosis/Hysterectomy:

At her recent hearing in January 2003, the veteran testified 
that, during a two-week drill period during Reserve service 
in June 1991, she experienced extreme pain and took Motrin.  
She attributed the pain to severe cramps and did not seek 
medical attention at that time.  Reportedly, she later 
learned that this was due to a burst ovarian cyst.  

The veteran also testified that she had sought treatment 
several times during active service prior to 1985 for pelvic 
pain and extreme cramping.  

The veteran contends that she developed endometriosis in 
service and that this led to her having hysterectomy after 
service.  

The service medical records are negative for complaints of 
her having pelvic pain.  A December 1992 private laparoscopy 
report notes complaints of pelvic pain with a postoperative 
diagnosis of chronic pelvic pain secondary to diffuse 
endometriosis.  

However, the VA examination in October 2000 noted that 
endometriosis was diagnosed in 1992 with a 10 year history of 
pelvic pain and that a hysterectomy had been performed in 
1994 due to pelvic pain.  

Given the her assertions of having had pelvic pain in 
service, the Board finds that another attempt should be made 
to obtain all pertinent treatment records, including any such 
clinical documents from her first period of active service 
and any period of active duty for training.  


Left ankle

A careful review of the service medical records shows that 
the veteran was treated for an inversion injury of the left 
ankle in October 1983.  The assessment was that of a Grade I 
left ankle sprain.  

The veteran's ankles were not examined at the VA examinations 
in October 2000.  As such, she should be afforded another 
examination to determine if she has current left ankle 
disability due to the ankle sprain in 1983 or other event in 
service.  

The veteran also should be asked to provide medical evidence 
showing any current treatment for the claimed left ankle 
disability.  


Right ankle:

The medical records also show that the veteran injured her 
right ankle in December 1986.  An emergency care and 
treatment report noted that the injury to the right ankle 
occurred while missing a step on the stairs.  

As the ankles were not examined at the VA examinations in 
October 2000, it is not clear whether the veteran has current 
right ankle injury residuals due to an injury incurred during 
service.  

In light of the foregoing, the veteran should be afforded a 
VA examination.  All pertinent records for treatment of a 
right ankle disability also should be obtained.  


Arthritis of both hands:

A careful review of the veteran's service medical records 
shows that the veteran complained of having hand pain in July 
1984 during service.  She reported that her pain had been 
intermittent for 2 years.  She described the pain as being 
throbbing in nature and felt as though her hands were 
swollen.  The assessment was that of MP and PIP joint 
swelling by history.  

The veteran's hands were examined in October 2000.  The 
veteran reported that she had a 10-year history of recurrent 
bilateral hand pain.  

There was no swelling or deformities of the hands at the time 
of the examination.  Her hands were normal to appearance and 
function.  She had good grip strength, bilaterally.  The 
diagnosis was that of recurrent bilateral hand pain with no 
diagnosis established.  The X-ray studies revealed no 
fracture, dislocation or bone destruction.  No soft tissue 
abnormality was noted.  The impression was that of normal.  

In light of the veteran's assertions of having current 
disability, she should be afforded another VA examination to 
determine if she has a disability of either hand due to 
service.  

The veteran also should be asked to provide medical evidence 
of support her assertions of having current hand disability 
due to service.  


Back disability:

A review of the medical evidence of record shows that the 
veteran received emergency treatment for complaints of lower 
back pain in September 1986.  The diagnosis was that of 
tendinitis.  The veteran was referred to physical therapy.  

The veteran's back was not examined at the VA examination in 
October 2000.  

Given the veteran's assertions of injuring her back during 
active service, she should be afforded a VA examination to 
ascertain the current nature and likely etiology of any 
current back disability.  

The veteran also should be asked to submit all pertinent 
treatment records showing a back disability due to service.  


Ganglion cyst:

The veteran asserts that she developed a ganglion cyst during 
active service.  The medical evidence of record shows that 
the veteran underwent excision of a ganglion cyst, dorsum of 
the left wrist in October 1993.  

As the veteran's left wrist was not examined in October 2000, 
she should be afforded a VA examination to ascertain the 
extent of any current disability due to disease or injury 
that was incurred in or aggravated by service.  She should be 
asked to submit any pertinent treatment records.  


Gastrointestinal reflux disease:

The veteran maintains that her gastrointestinal reflux 
disease was aggravated by active service.  The medical 
evidence of record shows that the onset of gastrointestinal 
complaints in 1994 and 1995.  She was diagnosed with 
gastrointestinal reflux disease, which is currently 
controlled with Prilosec.  

The RO ask the veteran to provide medical evidence to support 
her assertions that she had current disability manifested by 
gastrointestinal reflux disease due to her military service.  


Hemorrhoids:

The veteran contends that her hemorrhoids began during active 
service.  

A November 1995 flexible sigmoidoscopy report from a private 
hospital noted a postprocedure impression of internal 
hemorrhoids.  

The veteran should be examined to determine if she currently 
has a hemorrhoid disorder that had its onset during service.  
She should be asked to submit any pertinent treatment 
records.  


VCAA.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. § 3.159 (2002).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to verify the veteran's service, 
including any periods of active duty for 
training from 1990 to 1996.  In addition, 
the RO should necessary action in order 
to obtain any available medical records 
from the veteran's first period of active 
service from 1975 to 1979 and associated 
them with the claims file.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for her 
claimed disorders, not already associated 
with the claims file.  In particular, she 
should be asked to provide medical 
evidence to support her assertions that 
she has current residuals of 
endometriosis and a hysterectomy, 
gastrointestinal reflux disease, ankle 
disability, arthritis of the hands, low 
back disability, residuals of a ganglion 
cyst and hemorrhoids due to active 
service or any period of inactive or 
active duty for training.  

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the current nature and likely etiology of 
the claimed ankle injury residuals, 
arthritis of the hands, back disorder, 
ganglion cyst of the left wrist and 
hemorrhoids.  The examiner in this regard 
should elicit from the veteran and record 
a complete clinical history.  Based on 
his/her review of the case, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran has 
current ankle, hand back, left wrist or 
hemorrhoid disability due to any event in 
her periods of active service or any 
period of active or inactive duty for 
training.  All findings must be reported 
in detailed, and all indicated testing 
must be accomplished.  The examiner must 
be provided with a copy of this remand.  
A copy of the claims folder must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examinations.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


